DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (JP2006170575A – provided by Applicant in the IDS) in view of Schuster (US 2016/0290671).

Regarding claim 1, Matsuda teaches a compressor system (see Fig. 1, see paragraph [0001]), comprising: 
a compressor (3, Fig. 1, see paragraph [0018]) including one or more bearings (see paragraph [0018] which notes the compressor has a bearing), one or more rotating components supported by the one or more bearings (see paragraph [0018] which notes the bearing supports the compressor shaft, the Examiner notes the compressor shaft is a rotating component when the compressor is operating, further see at least paragraph [0020] which notes the relationship between compressor rotational speed and bearing load);
a suction port (9, Fig. 1, see paragraph [0019]), and 
a discharge port (12, Fig. 1, see paragraph [0019]); 
a lubricant separator (4, Fig. 1, see paragraph [0018]), located downstream of the discharge port with respect to a discharge flow of the compressor (see Fig. 1 which shows 4 connected to the discharge port 12); and 

Matsuda does not teach: a motor coupled to at least one of the one or more rotating components; a drive, to power the motor. Schuster teaches an HVAC compressor (Schuster, Title) which features a variable frequency drive (see Schuster, 116, Fig. 1, see paragraph [0034]) configured to drive an electric motor (see Schuster, 106, Fig. 1, see paragraph [0034]) is, where the electric motor rotational communicating with the compressor (see Schuster, paragraph [0034], see Fig. 1). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Matsuda with a motor rotationally coupled to the compressor and a drive to power the motor, as taught by Schuster, in order to effectively control operation of the compressor through control of the motor and drive. 
Through the combination, Matsuda as modified teaches a controller connected to the drive, as paragraph [0034] of Schuster teaches the drive 116 is connected to the controller, and further teaches: wherein varying the one or more drive parameters increases a loss at one or both of the motor and the drive (see Matsuda, paragraph [0010] which notes the control results in raising the temperature of the compressor, through the combination with Schuster the motor temperature would also rise as they are connected via the shaft which generates “a loss” as Applicant’s Published Specification in paragraphs [0006] and [0025] notes that losses can 

Regarding claim 7, Matsuda as modified teaches compressor system of claim 1, wherein the controller is configured to vary the one or more operating parameters based on at least one of a compressor speed (see Matsuda, paragraph [0009] which notes compressor rotational speed instruction).

Regarding claim 8, Matsuda as modified teaches compressor system of claim 1, further comprising one or more sensors configured to measure one or more lubricant metrics (see Matsuda, paragraph [0007] which notes a viscosity reduction determination means which determines if the viscosity is higher or lower than a predetermined value, the Examiner notes the viscosity determination means is analogous to the claimed sensor), and wherein the controller is configured to vary the one or more operating parameters based on the one or more lubricant metrics (see Matsuda, paragraph [0007] which notes as a result of the viscosity reduction determination means, a low speed command issues a command to lower compressor rotation speed).  

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of Schuster, as applied claim 1, Liu (CN-107218711-A, for the sake of citation the USPGPUB US 2019/0072307 is utilized).

Regarding claim 2, Matsuda as modified teaches the compressor system of claim 1, but does not teach that the one or more drive parameters include at least one of a pulse width modulation switching frequency and a pulse width modulation frequency switching pattern.  
Liu teaches a control method for an air conditioner (Liu, Title) which features utilizing a pulse width modulated (PWM), pulse-converted voltage from a power device (Liu, paragraph col. 11, lines 41-48, see Fig. 11 which shows the frequency T during heating of the oil pool which occurs after the PWM signal is output from the power device as noted in cl. 16, further see col. 4, lines 16-26 which discusses the PWM on the coils of the compressor) which drives the rotating components of the compressor (see Liu, see the rotor noted in col. 5, lines 27-33) is configured to produce heat to produce heat to heat the oil pool (Liu, cl. 16 which notes the output of the PWM from the power device results ultimately in the rotor coil heating the oil pool, the Examiner notes the oil pool is analogous to the lubricant per col. 15, lines 10-18). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Matsuda as modified with drive parameters which include pulse width modulation switching frequency to increase heat of the lubricant, as taught by Liu, in order to use a known method of PWM to heat lubricant to assess the benefits it has on the compressor system.

Regarding claim 3, Matsuda as modified teaches the compressor system of claim 2, wherein varying the at least one of the pulse width modulation switching frequency and the pulse width modulation frequency switching pattern increases a temperature of the motor (the limitation is met through the combination of references as the PWM is used to heat the oil pool which is analogous to the lubricant in the application, therefore would heat the compressor and motor of Matsuda as modified). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of Schuster, as applied claim 1, Beekman (US 6,205,808).

Regarding claim 6, Matsuda as modified teaches the compressor system of claim 1, further comprising a refrigerant flow path configured to convey a refrigerant flow to the suction port of the compressor (see Matsuda, Fig. 1 which shows a refrigerant line connecting 2 and 3).
Matsuda as modified does not teach wherein at least one of a stator and a rotor of the motor is located in the refrigerant flow path, upstream of the suction port with respect to the refrigerant flow. Beekman teaches a compressor which features the compressor drive motor upstream of the compressor (Beekman, col. 7, lines 35-42 which notes the drive motor is upstream of the compressor, the Examiner notes that a stator and rotor are inherent to a motor, and thus if the motor is upstream of the compressor, then the rotor and stator will as well). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide to Matsuda as modified with the teaching of positioning at least a stator and a rotor of a motor upstream of the compressor suction port, as taught by Beekman, in order to 	cool the motor prior to compressing the refrigerant, thereby preventing harmful overheating of the motor. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of Schuster, as applied claim 8, Lord (US 2017/0248354).

Regarding claim 9, Matsuda as modified teaches compressor system of claim 8, but does teach that the one or more lubricant metrics include a discharge superheat at the discharge port of . 


Allowable Subject Matter
Claims 4-5 are allowed.
The following is an examiner’s statement of reasons for allowance: see the office action mailed on 1/11/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
Applicant's arguments filed 4/12/2021 have been fully considered but they are not persuasive. 
	Applicant’s arguments begin by addressing the 35 USC 112 rejections made in the previous office action. Applicant asserts that the amendments overcome the rejection, the Examiner agrees and the rejections have been withdrawn. 
Remainder of Applicant’s arguments are directed towards the 35 USC 103 rejections made in the previous office action. Applicant asserts that Matsuda as modified does not teach the amendment to claim 1. Applicant asserts that Matusda as modified does not teach that the lubricant condition being below a target by increasing loss at a motor or a drive as recited in claim 1. The Examiner has considered Applicant’s argument but respectfully disagrees, as the claim does not define the losses incurred and therefore the loss can be interpreted as best understood per Applicant’s disclosure. Further, the differences as to why the references monitor lubrication condition does not impart a difference in the references as the claim does not denote a specific difference between the structures. As such, the rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/NAEL N BABAA/            Examiner, Art Unit 3763                                                                                                                                                                                            
/ELIZABETH J MARTIN/            Primary Examiner, Art Unit 3763